Mr. Justice Niehaus delivered the opinion of the court. 3. Appeal and error, § 1238*—when defendant may not complain as to variance. Defendant was not in position to question the sufficiency of plaintiff’s proof in support of his allegation that defendant had rejected the Workmen’s Compensation Act, where defendant in its asked and given instruction had admitted it was not working under that act and it was not liable to its employees for injuries suffered in the course of their employment unless such injuries were caused by its negligence. 4. Damages, § 141*—when not excessive. A verdict for $2,700 was not excessive where the injuries received resulted in permanent loss of plaintiff’s left eye.